[First Capital, Inc. Letterhead] May 17, 2011 Via EDGAR Sharon M. Blume Assistant Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: First Capital, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 25, 2011 SEC File No. 0-25023 Dear Ms. Blume: First Capital, Inc. requests an extension until May 31, 2011 to respond to the Staff’s comment letter dated May 5, 2011 with respect to the above referenced filing.The extension is requested because of scheduling conflicts involving persons responsible for responding to the comments. Please contact the undersigned at (812) 734-3464 if you have any questions. Sincerely, /s/ R. Christopher Frederick R. Christopher Frederick Chief Financial Officer cc:Michael Volley, SEC Staff Accountant
